Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are not anticipated or deemed obvious over the prior art in which the claimed invention of a battery pack for a surgical instrument comprises a housing, electrical contacts mating with contacts of the instrument, a plurality of batteries/battery cells connected to each other via an electrical connector, and an interrupter/blocking tab preventing the connector from electrically coupling the plurality of batteries/battery cells when in a first position prior to placement/attachment of the pack to the instrument, and a second position allowing electrical connection of the batteries/battery cells when the pack is attached to the instrument.  The closest prior art to Japanese Patent Application JP H06-36757A discloses a battery pack housing 11 containing separate batteries 21, electrical contacts 23 coupling the pack to the instrument, and an interruption member 22 which prevents electrical connection of the batteries to the instrument when in a first position, and allowing electrical connection to the instrument when in a second attached position with the instrument, but lacks the interrupter member from separating/preventing electrical contact of the separate batteries/cells from one another prior to attachment to the instrument.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/Primary Examiner, Art Unit 3731